Name: Commission Regulation (EC) No 2373/2000 of 26 October 2000 fixing the aid amounts for fibre flax and hemp for the 2000/2001 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product;  marketing
 Date Published: nan

 Avis juridique important|32000R2373Commission Regulation (EC) No 2373/2000 of 26 October 2000 fixing the aid amounts for fibre flax and hemp for the 2000/2001 marketing year Official Journal L 275 , 27/10/2000 P. 0004 - 0004Commission Regulation (EC) No 2373/2000of 26 October 2000fixing the aid amounts for fibre flax and hemp for the 2000/2001 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre(1), and in particular Article 12(1) thereof,Whereas:(1) Article 12(1) of Regulation (EC) No 1673/2000 stipulates that the amounts of aid applicable to the 2000/2001 marketing year for flax and hemp grown in the Community are determined by applying to the amounts in force for the 1999/2000 marketing year a coefficient equal to the ratio between the average expenditure per hectare corresponding to EUR 88 million for all areas resulting from crop declarations, and the average expenditure of EUR 721 per hectare estimated for the 1999/2000 marketing year.(2) According to the first subparagraph of Article 12(1) of Regulation (EC) No 1673/2000, the amounts of aid for flax and hemp produced in the Community for the 2000/2001 marketing year must be fixed not later than 31 October 2000. To that end Member States have notified the Commission of the land under fibre flax and hemp for which a crop declaration has been submitted for that marketing year in accordance with Article 5 of Commission Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp(2), as last amended by Regulation (EC) No 1313/2000(3). The notifications indicate that the declarations cover 125136 hectares of Community land under fibre flax and hemp.(3) If Member States are to approve aid for that land all the rules laid down in Regulation (EEC) No 1164/89, including those relating to controls, must be complied with. However, fixing the aid amount from the crop declaration information communicated by the Member States does not prejudge the conclusions which may be drawn as a result of verification of the correctness of the information under the clearance of accounts procedure.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1For the 2000/2001 marketing year the amounts of aid referred to in Article 12(1) of Regulation (EC) No 1673/2000 shall be:(a) EUR 795,46/ha for flax;(b) EUR 646,31/ha for hemp.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 193, 29.7.2000, p. 16.(2) OJ L 121, 29.4.1989, p. 4.(3) OJ L 148, 22.6.2000, p. 34.